
	
		I
		112th CONGRESS
		1st Session
		H. R. 833
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Conaway
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Foreign Affairs and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To remove obstacles to legal sales of United States
		  agricultural commodities to Cuba as authorized by the Trade Sanctions Reform
		  and Export Enhancement Act of 2000.
	
	
		1.Short titleThis Act may be cited as the
			 Agricultural Export Enhancement Act of
			 2011.
		2.Clarification of
			 payment terms under the Trade Sanctions Reform and Export Enhancement Act of
			 2000Section 908(b)(4) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7207(b)(4)) is amended—
			(1)in subparagraph
			 (B), by striking and at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(D)the term payment of cash in
				advance means, notwithstanding any other provision of law, the payment
				by the purchaser of an agricultural commodity or product and the receipt of
				such payment by the seller prior to—
						(i)the transfer of
				title of such commodity or product to the purchaser; and
						(ii)the release of
				control of such commodity or product to the
				purchaser.
						.
			3.Authorization of
			 direct transfers between Cuban and United States financial institutions under
			 the Trade Sanctions Reform and Export Enhancement Act of 2000Notwithstanding any other provision of law,
			 the President may not restrict direct transfers from a Cuban financial
			 institution to a United States financial institution executed in payment for a
			 product authorized for sale under the Trade Sanctions Reform and Export
			 Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
		
